Citation Nr: 0306421	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  98-12 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement o recognition of the veteran's daughter as a 
"child" based upon having permanent incapacity for self-
support prior to age 18.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from January 1941 to 
November 1941, July 1944 to November 1944 and June 1946 to 
April 1965.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the appellant's application 
for dependency and indemnity compensation (DIC).

The Board notes that in a statement in support of her claim, 
the appellant's representative requested a video 
teleconference hearing.  A hearing was scheduled in May 2002, 
but a report of contact with the appellant's representative 
indicated that the appellant would not be available for the 
hearing.  In a letter received June 2002, the appellant 
withdrew her request for a hearing.  Accordingly, the Board 
finds there are no other outstanding hearing requests of 
records.



FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER





	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

